Williams, J.
(dissenting) — The proportionate pecuniary responsibility of the two insurance companies has been fixed upon the basis of the number of joint tort-feasors each company was legally required to shield. I do not believe that this is a correct method of computing the contribution which each company is to make to the losses sustained in the automobile accident.
Generally, joint tort-feasors are each fully liable and there is no right of contribution or indemnity. Duncan v. Judge, 43 Wn.2d 836, 264 P.2d 865 (1953); Mauk Seattle Lumber Co. v. Hoquiam Plywood Co., 5 Wn. App. 577, 489 P.2d 753 (1971). An insurer logically, therefore, cannot *247derive a right of contribution through the one or more tort-feasors it is obligated to protect. Rather,
[t]he right to contribution is predicated upon the principle that all insurers are equally liable for the discharge of a common obligation, and arises even though, for the obligation involved, the sureties are bound by separate instruments.
(Footnote omitted.) 16 G. Couch, Insurance § 62:150 (2d ed. R. Anderson 1966). To put it another way, coinsurance of the same risk is prerequisite to a right of contribution among insurers. Galloway v. Southern Farm Bureau Ins. Co., 247 S.C. 288, 147 S.E.2d 271 (1966). 8 J. Appleman, Insurance Law § 4913, at 388, 390 (1962) states:
Where two or more companies fully insure the same risk and one company is compelled to pay the total loss, it is entitled to contribution from the others for the amount of their proportionate shares. . . .
It is immaterial that such insurance was procured by different persons or even by different interests if, in fact, it covers the same loss so as to be true duplicate or overlapping coverage.
See also Vance Trucking Co. v. Canal Ins. Co., 395 F.2d 391 (4th Cir. 1968), cert. denied, 393 U.S. 845, 21 L. Ed. 2d 116, 89 S. Ct. 129 (1968).
Federated and Pacific were coinsurers of the same risk, even though Federated was responsible for protecting Miss Bundt and Mr. Farrimond, whereas Pacific was responsible only for Miss Bundt.2 Each company was severally liable up to the limits of its policy. Clow v. National Indem. Co., 54 Wn.2d 198, 339 P.2d 82 (1959). The right of contribution did not arise derivatively from any particular joint tort-feasor but because each of the insurance contracts provided coverage for the occurrence which gave rise to the liability. The Supreme Court has decided that if both companies insured the same occurrence, which they did, each company is liable for a share of the settlement and defense expenses fixed by a pro rata division according to policy limits. Pacific Indem. Co. v. Federated Am. Ins. Co., 76 *248Wn.2d 249, 456 P.2d 331 (1969); Greater Seattle Youth for Christ v. Colonial Ins. Co., 76 Wn.2d 253, 456 P.2d 333 (1969).
The “Order on Plaintiffs’ Motion for Judgment Pursuant to Declaratory Action” should be vacated. Because the limits of both policies are the same,3 each party should share equally the cost of defense and discharge of their legal responsibilities as coinsurers.
Petition for rehearing denied September 5, 1972.
Review granted by Supreme Court October 26, 1972.






On oral argument counsel advised the court that the basic limits of each policy were $10,000 for injury to one person, $20,000 for injury to two or more persons, and $5,000 property damage.